              Case 1:18-cr-00340-LGS Document 223 Filed 10/25/19 Page 1 of 3

                                            Grant P. Fondo                           Goodwin Procter LLP
                                            +1 650 752 3236                          601 Marshall Street
                                            GFondo@goodwinlaw.com                    Redwood City, CA 94063

                                            Lauren A. Bowman                         Goodwin Procter LLP
                                            +1 212 459 7228                          The New York Times Building
                                            LBowman@goodwinlaw.com                   620 Eighth Avenue
                                                                                     New York, NY 10018

                                                                                     goodwinlaw.com
                                                                                     +1 650 752 3100
                                                                                     +1 212 813 8800



October 25, 2019

The Honorable Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     United States v. Sharma et al., 18-00340-CR-LGS

Dear Judge Schofield:

       We write on behalf of the defendants in the above-mentioned action, Sohrab Sharma and Robert
Farkas, in response to the government’s October 25, 2019, letter (DE-222) regarding a proposed briefing
schedule to defendants’ motion for reconsideration (DE-221), and requesting the government’s
opposition to defendants’ motion for reconsideration be set for November 13, 2019.

      Defendants believe their motion for reconsideration is an important motion, and understand the
government may need additional time to respond to it. Thus, the defendants do not object to the
government’s request to file its opposition on November 13, 2019.


                                            Respectfully submitted,

                                            /s/ Grant Fondo
                                            Grant P. Fondo (admitted pro hac vice)
                                            Goodwin Procter LLP
                                            601 Marshall Street
                                            Redwood City, CA 94063
                                            (650) 752-3100
                                            gfondo@goodwinlaw.com

                                            /s/ Lauren Bowman
                                            Lauren Bowman
                                            Goodwin Procter LLP
                                            620 Eighth Avenue
                                            New York, NY 10018
                                            (212) 813-8800
                                            lbowman@goodwinlaw.com


ACTIVE/101295664.1
              Case 1:18-cr-00340-LGS Document 223 Filed 10/25/19 Page 2 of 3




The Honorable Lorna Schofield
Page 2



                                       /s/ Gennaro Cariglio Jr.
                                       Gennaro Cariglio Jr.
                                       8101 Biscayne Boulevard, PH 701
                                       Miami, Florida 33138
                                       (305) 899-0438
                                       sobeachlaw@aol.com

                                       /s/ Denis Kelleher
                                       Denis Kelleher
                                       Talkin, Muccigrosso & Roberts, LLP
                                       40 Exchange Place
                                       18th Floor
                                       New York, New York 10005
                                       (212) 482-0007
                                       dkelleher@talkinlaw.com

                                       Attorneys for Defendant Sam Sharma


                                       s/ Paul D. Petruzzi
                                       Law Offices of Paul D. Petruzzi
                                       Paul D. Petruzzi, P.A.
                                       8101 Biscayne Boulevard, PH 701
                                       Miami, Florida 33138
                                       (305) 373-6773
                                       Petruzzi-Law@msn.com

                                       /s/ Brian E. Klein
                                       Brian E. Klein
                                       Baker Marquart LLP
                                       777 S. Figueroa Street, Suite 2850
                                       Los Angeles, California 90017
                                       (424) 652-7800
                                       bklein@bakermarquart.com

                                       /s/ Sanford Talkin
                                       Sanford Talkin
                                       Talkin, Muccigrosso & Roberts, LLP
                                       40 Exchange Place
                                       18th Floor


ACTIVE/101295664.1
              Case 1:18-cr-00340-LGS Document 223 Filed 10/25/19 Page 3 of 3




The Honorable Lorna Schofield
Page 3


                                          New York, New York 10005
                                          (212) 482-0007
                                          samt@talkinlaw.com

                                          Attorneys for Robert Farkas

cc:     All counsel of record (via ECF)




ACTIVE/101295664.1
